Name: Council Implementing Regulation (EU) No 479/2014 of 12 May 2014 implementing Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 13.5.2014 EN Official Journal of the European Union L 138/3 COUNCIL IMPLEMENTING REGULATION (EU) No 479/2014 of 12 May 2014 implementing Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 560/2005 of 12 April 2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire (1), and in particular Article 11a(2) thereof, Whereas: (1) On 12 April 2005, the Council adopted Regulation (EC) No 560/2005. (2) The Council carried out a review of the list set out in Annex IA to Regulation (EC) No 560/2005, in accordance with Article 11a(6) of that Regulation. (3) The Council has determined that there are no longer grounds for keeping one person on the list set out in Annex IA to Regulation (EC) No 560/2005. (4) In addition, the information in relation to two persons on the list set out in Annex IA to Regulation (EC) No 560/2005 should be updated. (5) Regulation (EC) No 560/2005 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IA to Regulation (EC) No 560/2005 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 2014. For the Council The President C. ASHTON (1) OJ L 95, 14.4.2005, p. 1. ANNEX Annex IA to Regulation (EC) No 560/2005 is amended as follows: I. The entry for the following person is replaced by the following: Name (and any aliases) Identifying information Grounds for designation 4. Marcel Gossio Born 18 February 1951 in AdjamÃ ©. Passport number: 08AA14345 (presumed expired on 6 October 2013) Subject of an international arrest warrant. Involved in the misappropriation of public funds and in the funding and arming of the militia. Instrumental to the funding of the Gbagbo clan and of the militia. Also a central figure in illegal arms trafficking. The sizeable sums of money he has misappropriated and his familiarity with the illegal arms networks make him a continued threat to the security and stability of CÃ ´te d'Ivoire. II. The entry for the following person is renamed as follows: Justin KonÃ © Katina is replaced by Justin KonÃ © Katinan III. The entry for the following person is deleted: OulaÃ ¯ Delafosse